NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                               JUN 02 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-50389

              Plaintiff - Appellee,              D.C. No. 3:12-cr-05183-MMA-1

 v.
                                                 MEMORANDUM*
ISRAEL MARTINEZ-GONZALEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                        Argued and Submitted May 5, 2015
                              Pasadena, California

Before: LIPEZ,** WARDLAW, and MURGUIA, Circuit Judges.

      Israel Martinez-Gonzalez appeals his conviction following a jury trial for

illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Kermit Victor Lipez, Circuit Judge for the First
Circuit, sitting by designation.
      Martinez-Gonzalez challenges the removal order underlying his conviction

on due process grounds, pursuant to § 1326(d). He contends that his 2009 removal

hearing was fundamentally unfair because the Immigration Judge failed to

adequately inform Martinez-Gonzalez of his apparent eligibility for voluntary

removal and to afford Martinez-Gonzalez an opportunity to apply for that relief.

See United States v. Valdez-Novoa, 780 F.3d 906, 913–14 (9th Cir. 2015) (citing 8

C.F.R. § 1240.11(a)(2)).

      The Immigration Judge advised Martinez-Gonzalez that he may be eligible

for voluntary departure and asked Martinez-Gonzalez whether he would like to

have a hearing on voluntary departure. This colloquy was not fundamentally

unfair. Cf. United States v. Melendez-Castro, 671 F.3d 950, 954 (9th Cir. 2012).

      AFFIRMED.




                                         2